                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                 :
EDWARD VINES,                    :
    Plaintiff,                   :                     CASE NO. 3:16-cv-327 (MPS)
                                 :
     v.                          :
                                 :
JANSSEN PHARMACEUTICALS, et al., :
     Defendants.                 :
                                 :

                           RULING ON MOTIONS TO DISMISS

       Pro se plaintiff Edward Vines (“Vines”) is a former inmate in the Connecticut

correctional system who was allegedly prescribed the drug Risperdal for off-label uses between

September 24, 2002, and March 25, 2003. Vines sues the manufacturer, defendants Janssen

Pharmaceuticals and Johnson and Johnson, as well as his primary psychiatric prescriber, Dr.

Ronald Hensley, and Hensley’s employer, UConn Correctional Managed Healthcare, alleging

that they violated his rights under the Eighth and Fourteenth Amendments of the U.S.

Constitution and Article First, Section 10, of the Connecticut Constitution. Vines’ second

amended complaint (“SAC”) alleges that the defendants participated in a scheme to promote

Risperdal for off-label use and to provide kickbacks to physicians who prescribed it. (ECF No.

18.) All defendants now move to dismiss the SAC under Rules 12(b)(1) and 12(b)(6). (ECF

Nos. 61, 63, 77, 80.) For the reasons that follow, I GRANT the motions to dismiss.

  I.   Relevant Background

       A.     Vines’ Allegations

       Vines is pro se and a former inmate who was incarcerated within the Connecticut
Department of Correction when he filed the SAC.1 The SAC makes the following allegations.

       Between March 3, 2002 and December 31, 2003, Janssen Pharmaceuticals, a subsidiary

of Johnson and Johnson (collectively, “Janssen”), introduced the antipsychotic drug Risperdal

“into interstate commerce.” (SAC at ¶ 12.) Janssen issued a policy to its sales representatives to

promote Risperdal to physicians to prescribe Risperdal for off-label treatment of symptoms

including anxiety, agitation, depression, hostility, and confusion, while knowingly downplaying

the drug’s risks. (SAC at ¶ 13.) Janssen also incentivized this practice by basing its sales

representatives’ bonuses on total Risperdal sales, not just those for FDA-approved use. (SAC at

¶ 14.) The SAC also alleges that Janssen caused false claims to submitted to federal health care

programs by promoting Risperdal for off-label uses that those programs did not cover, making

false statements about the safety and efficacy of the drug, and paying kickbacks to physicians to

prescribe Risperdal. (SAC at ¶ 15.)

       On September 24, 2002, while Vines was confined at Northern Correctional Institution

(SAC at ¶ 17), he was prescribed Risperdal by his primary psychiatric prescriber, Dr. Ronald

Hensley (“Hensley”). (SAC at ¶¶ 9, 11.) Hensley was employed by UConn Correctional

Managed Healthcare (“UCMH”), which was under contract to provide mental health and medical

treatment to Connecticut state prisoners. (SAC at ¶ 10.) UCMH, “persuaded by the incentive

from receiving kickbacks from [Janssen],” issued a policy to its employees “urging them to use

Risperdal for off-label treatments with Connecticut state prisoners.” (SAC at ¶ 16.) Hensley




       1
        Though Vines has failed to file a pro se appearance as required by the Court’s ECF No.
76 Order, the Court’s review of the docket indicates that Vines is no longer incarcerated.


                                                 2
prescribed Risperdal to Vines to treat symptoms of anxiety, agitation, depression, hostility, and

confusion. (SAC at ¶ 11.) Hensley did not inform Vines that he was prescribing Risperdal for

off-label use or tell him about the severe side effects of the medication. (Id.)

         Starting in November 2002, Vines began complaining of severe dizziness, restlessness,

and tremors. (SAC at ¶ 17.) On March 25, 2003, Hensley discontinued Vines’ prescription of

Risperdal. (SAC at ¶ 19.) Vines had stopped taking Risperdal some time before March 25,

2003, and after complaining of breast pain, severe dizziness, restlessness, and tremors. (SAC at

¶ 19.)

         Vines continued to complain of the same symptoms to UCMH staff throughout 2005 and

2007, when Vines was housed at McDougall and Corrigan Correctional Institutions. (SAC at ¶¶

20–22.) Vines’ symptoms went untreated until 2014, when Vines was diagnosed with Vertigo,

anxiety, ADHD, at Cheshire Correctional Institution. (SAC at ¶¶ 23–24.) In 2015, UCMH staff

at Osborn Correctional Institution diagnosed Vines with PTSD; and in 2016, UCMH staff at

Osborn diagnosed certain additional neurological symptoms in Vines’ shoulders, arms, and legs

as neuropathy and sciatica. (SAC at ¶¶ 24–25.)

         On October 22, 2014, the Department of Justice issued a press release stating that Janssen

had pled guilty to misbranding Risperdal, making false statements about the safety and efficacy

of the drug, and promoting it to health care providers for off-label treatment. (SAC at ¶¶ 7, 27.)

Vines alleges that he was not aware of the harmful side effects of Risperdal prior to this release.

(SAC at ¶ 7.)

         Vines now sues UCMH, Dr. Hensley (in both his official and individual capacity), and




                                                  3
Janssen for violation of 42 U.S.C. §§ 1983, 1988, the Eighth and Fourteenth Amendments, and

Article First, Section 10, of the Connecticut Constitution. (ECF No. 18.)2 He seeks

compensatory and punitive damages and a declaratory judgment “that the Defendant[s’] actions

described herein are unlawful and violate the Plaintiff’s civil rights.” (SAC at 7.)

       B.      Procedural History

       The procedural history of this case warrants brief discussion. After Vines first filed suit

on February 29, 2016, the Court dismissed his complaint without prejudice in a March 8, 2016

initial review order as untimely for failure to comply with § 1983’s three-year statute of

limitations or plead facts sufficient to show that equitable tolling applied. (ECF No. 7.) Vines

then filed an amended complaint, which this Court again dismissed as time-barred. (ECF Nos. 8,

9.) In particular, Vines’ amended complaint identified a 2006 study and 2008 Wall Street

Journal article explaining the risks of taking Risperdal for off-label use, two 2012 lawsuits

against Janssen concerning the risks of Risperdal, and the 2014 Department of Justice press

release described above. (ECF No. 9 at 2–3.) I found that although Vines had alleged that the

defendants concealed Risperdal’s possible side effects, Vines had not alleged that the defendants

concealed the existence of these news reports and lawsuits, which put him on notice of his

claims. (ECF No. 9 at 4–5.) I thus concluded that § 1983’s three-year statute of limitations was

not equitably tolled and so his claims were time-barred. (ECF No. 9 at 5–6.)




       2
         42 U.S.C. § 1988 is the federal civil rights attorneys’ fee statute, not an independent
cause of action, and I need not address it further. See Weiss v. Violet Realty, Inc., 160 F. App’x
119, 120 (2d Cir. 2005) (“§ 1988 does not provide an independent cause of action.”).


                                                 4
       Vines appealed this Court’s second initial review order (ECF No. 11), and on September

1, 2016, the Second Circuit vacated and remanded, directing the Court to consider whether the

continuing violation doctrine applied. (ECF No. 13.) I therefore considered whether Vines’

amended complaint alleged a claim falling within the doctrine, and concluded in a November 21,

2016 order that it did not:

       In accordance with the Second Circuit's order of remand (ECF No. 13), this Court has
       considered whether the operative complaint alleges a claim falling within the continuing
       violation doctrine. It does not. . . .To do so, “plaintiff must allege both the existence of an
       ongoing policy of deliberate indifference to his or her serious medical needs and some
       non-time-barred acts taken in the furtherance of that policy.[”] Shomo v. City of N.Y., 579
       F.3d 176, 182 (2d Cir. 2009) (internal quotation marks and citations omitted). The
       operative complaint does not allege any ongoing policy of deliberate indifference to the
       plaintiff’s medical needs by any defendant and it does not allege non-time-barred acts
       taken in furtherance of any such policy by any defendant. The complaint alleges that
       some of his symptoms that were in fact side effects of Risperdal were not diagnosed until
       “on or after October 22, 2014.” (ECF No. 8 at 5.) The complaint does not specify who
       diagnosed the symptoms, whether the health care provider who diagnosed the symptoms
       had any awareness of a connection to Risperdal, and how any such conduct was related to
       any “policy” of deliberate indifference stretching back to the time when plaintiff was
       prescribed Risperdal by Defendant Hensley. Indeed, the complaint pleads no facts
       suggesting that Defendant Hensley had any involvement in the plaintiff’s treatment after
       2003. The complaint also alleges that plaintiff was unaware of the harm because of “false
       and misleading statements by the defendant(s) who knowingly downplayed risk concerns
       of the drug Risperdal.” (Id. at 4.) This does not allege that it was Defendant Hensley who
       made these statements, whether the statements were made within the non-time-barred
       period, and whether the statements were made in furtherance of a policy of deliberate
       indifference.

(ECF No. 16.) Nonetheless, I allowed Vines to file a second amended complaint that pleaded

facts to bring his claim within the scope of the doctrine. (Id.) Vines then filed the Second

Amended Complaint, which is the operative complaint, on December 1, 2016. (ECF No. 18.)

Following numerous issues with service, the SAC was successfully served through counsel the

Court specially appointed for this purpose. In June 2018, both UCMH and Dr. Hensley in his



                                                 5
official capacity moved to dismiss the SAC. (ECF Nos. 61, 63.) On June 21, 2018, the Court

terminated Vines’ appointed counsel and ordered Vines to show cause why UCMH and Dr.

Hensley’s motions should not be granted on the grounds that they are immune from suit under

the Eleventh Amendment. (ECF No. 72.) Vines failed to respond to the Court’s June 21, 2018

order. In an abundance of caution, on July 12, 2018, the Court issued another text order

requiring Vines to enter a pro se appearance, again ordering Vines to show cause why his claims

against UCMH and Dr. Hensley in his official capacity should not be dismissed as barred by

Eleventh Amendment immunity, and directing the Clerk’s Office to mail a copy of the motions

to dismiss, the June 21, 2016 order, a pro se appearance form, and the order itself to Vines at his

address on file. (ECF No. 76.) Once again, Vines failed to respond.3 On July 12, 2018, Janssen

filed a motion to dismiss (ECF No. 77), and on July 31, 2018, Dr. Hensley moved to dismiss the

claims against him in his individual capacity (ECF No. 80). As of the date of this decision,

Vines has not responded to any of the pending motions.4

 II.   Legal Standard

       On a motion to dismiss, I take the plaintiff’s factual allegations in the complaint “to be

true and [draw] all reasonable inferences in” his favor. Harris v. Mills, 572 F.3d 66, 71 (2d Cir.

2009). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,




       3
          Given Vines’ failure to respond to the Court’s clear order for Vines to enter a pro se
appearance or show cause, the Court would be justified in dismissing Vines’ SAC under Rule
41(b) for failure to prosecute. Nonetheless, the Court addresses Vines’ claims on the merits and
finds them wanting in any event.
        4
          The Defendants have included with their motions a statement to pro se litigants required
by this Court’s Local Rule 12(a). (ECF Nos. 62, 64, 79, 81.)


                                                 6
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation and quotation marks omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. A court need not accept legal

conclusions as true and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. Moreover, a court should determine whether

the “well-pleaded factual allegations,” assumed to be true, “plausibly give rise to an entitlement

to relief.” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010).

        Generally, pro se plaintiffs are “entitled to special solicitude,” and courts must interpret

their submissions “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (internal quotation marks and citations omitted).

However, “the Court need not engage in ‘rank speculations’ to manufacture a federal claim for

pro se plaintiffs.” Gonzalez v. Option One Mortg. Corp., No. 3:12-CV-1470 CSH, 2014 WL

2475893, at *5 (D. Conn. June 3, 2014).

III.   Discussion

       A.      UCMH and Dr. Hensley (Official Capacity)

       UCMH and the former office of Dr. Hensley both move on identical grounds to dismiss

the claims against them under Rules 12(b)(1), 12(b)(6), and 28 U.S.C. § 1915(e)(2)(B). (ECF

Nos. 61, 63.) Specifically, they argue that: (1) Eleventh Amendment immunity bars the claims

in their entirety; (2) UCMH and Dr. Hensley in his official capacity are not “persons” under §




                                                7
1983; and (3) the Court should decline to exercise supplemental jurisdiction over any remaining

state law claims. (ECF No. 61-1 at 2–6; ECF No. 63-1 at 2–6.)

       As an initial matter, Vines’ only possibly cognizable state law claim is one under “Article

First ss 10 of the Connecticut Constitution,” but this provision “does not itself create new

substantive rights but, instead, protects access to our state’s courts.” Binette v. Sabo, 244 Conn.

23, 30 (1998) (rejecting action brought directly under Article First, § 10). Moreover, Vines does

not plead any facts indicating how the defendants’ conduct violated this provision. (SAC at 1.)

Accordingly, the SAC states no cognizable state law claims,5 and this Court need not address its

supplemental jurisdiction.

       Turning now to the crux of UCMH and Dr. Hensley’s arguments, I agree that Vines’

claims against them are barred by the Eleventh Amendment, and so I need not reach their second

argument concerning § 1983. “The Eleventh Amendment precludes suits against states unless

the state expressly waives its immunity or Congress abrogates that immunity.” See Li v.

Lorenzo, 712 F. App’x 21, 22 (2d Cir. 2017). The Eleventh Amendment bar “remains in effect

when State officials are sued for damages in their official capacity.” Kentucky v. Graham, 473

U.S. 159, 169 (1985) (quotations omitted). “[A]n official-capacity suit is, in all respects other

than name, to be treated as a suit against the entity.” Id. at 166. In addition, a plaintiff may not

effect “a partial ‘end run’ around” the Eleventh Amendment’s bar on retrospective awards of

monetary relief by seeking a declaration that a state or its agents violated the law in the past.




       5
         Because the SAC states no cognizable state law claims, I also do not address them in
discussing Janssen and Dr. Hensley’s motions to dismiss.


                                                  8
Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000) (quoting Green v. Mansour, 474 U.S. 64, 68

(1985).)

       Vines’ claims against UCMH and Dr. Hensley in his official capacity are clearly barred

by the Eleventh Amendment. Vines seeks an award of monetary damages from a Connecticut

agency and its agent, Dr. Hensley, for actions taken in his official capacity. Therefore, both

judgments would be paid out of the state treasury, which the Eleventh Amendment expressly

prohibits. Vines also seeks “a declaratory Judgment that the Defendant(s) actions described

herein are unlawful and violate the plaintiff’s civil rights,” which is entirely based on UCMH’s

and Dr. Hensley’s past actions with respect to their prescription of Risperdal, and thus

impermissibly retrospective. (SAC at 7.) Vines does not allege that Congress has abrogated

Connecticut’s immunity or that Connecticut has waived it. Accordingly, Eleventh Amendment

immunity bars all relief that Vines seeks against UCMH and Dr. Hensley in his official capacity.

       Despite the Court’s issuance of multiple clear warnings to Vines (ECF No. 72, 76), he

has failed to show cause why these claims should not be dismissed on Eleventh Amendment

immunity grounds. Because the Court agrees that Vines’ claims are barred by the Eleventh

Amendment, the Court GRANTS UCMH’s and Dr. Hensley’s motions to dismiss Vines’ claims

against them in their official capacity. (ECF Nos. 61, 63.)

       B.      Janssen

       Janssen moves to dismiss all claims against it under Rules 12(b)(1) and 12(b)(6). (ECF

No. 77.) Janssen argues that: (1) to the extent Vines’ Eighth Amendment claim attempts to state

a claim under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), that cause of action




                                                 9
does not lie against a private entity; (2) Vines fails to state a § 1983 claim because the SAC does

not claim that Janssen was a state actor, or acted under color of state law, or conspired with state

actors to violate § 1983; and (3) Vines’ § 1983 claims are in any event time-barred because

Vines has not adequately alleged that the continuing violation doctrine applies. (ECF No. 77 at

1–2.) Because I agree with Janssen on the first two arguments, I do not reach the third.

       First, I agree that Vines’ Eighth Amendment claim does not assert a cause of action under

Bivens, 403 U.S. 388. In Bivens, the United States Supreme Court recognized an implied federal

cause of action for damages against individual federal agents arising out of their violation of

certain constitutionally-protected rights. See 403 U.S. at 389. Although Bivens itself involved a

violation of the Fourth Amendment, later cases extended the holding to provide relief for federal

officials’ violations of the Eighth Amendment. See Carlson v. Green, 446 U.S. 14, 18–23 (1980).

However, the Supreme Court has repeatedly declined to extend Bivens to causes of action against

private companies. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63 (2001); Minneci v.

Pollard, 565 U.S. 118, 131 (2012) (declining to extend Bivens to employees of private prison).

In Malesko, the Court declined to extend Bivens liability to a private corporation that operated a

halfway house under a contract with the Bureau of Prisons for an alleged violation of an inmate’s

constitutional rights. 534 U.S. at 63. The Court concluded that extending Bivens to private

companies would not serve the purposes of Bivens to “deter individual federal officers from

committing constitutional violations.” Id. at 70 (emphasis added). And in Minneci, the Court

declined to extend Bivens to employees of a private prison for allegedly depriving him of

adequate medical care in violation of the Eighth Amendment. 565 U.S. at 131. The Court there




                                                 10
not only acknowledged the “critical difference” of whether the “personnel [were] employed by

the government, not . . . employed by a private firm,” but also the existence of an “adequate

alternative, existing process” for the plaintiff to seek relief under state tort law in assessing

whether a Bivens remedy would lie. Id. at 126–27, 131 (emphasizing that where “the conduct

[alleged] is of a kind that typically falls within the scope of traditional state tort law . . . the

prisoner must seek a remedy under state tort law. We cannot imply a Bivens remedy in such a

case.”); see generally Yorzinski v. Imbert, 39 F. Supp. 3d 218, 222–25 (D. Conn. 2014)

(surveying the development of Bivens precedent and declining to imply a cause of action against

private security guard).

        There is no basis here to imply a Bivens action against Janssen based on Vines’ Eighth

Amendment claim. As Vines alleges, Janssen is a private company, not a federal agent. (SAC at

¶ 8 (Janssen and Johnson & Johnson are “compan(ies) based in the United States, acting in the

scope as a U.S. company(ies) bind [sic] by federal laws.”).) Vines does not allege that Janssen

has any kind of contract with the Department of Correction, which is in any event a state agency.

Extending Bivens to Janssen in this context would in no way “deter individual federal officers

from committing constitutional violations,” and in all likelihood Vines has adequate relief

against Janssen in negligence or other state tort laws for its marketing of Risperdal. Malesko,

534 U.S. at 70 (emphasis added). Accordingly, Vines’ Eighth Amendment claim against

Janssen, a private company, does not state a cause of action under Bivens.

        Although Vines may not assert an Eighth Amendment claim directly against Janssen, this

does not resolve his § 1983 claims, which assert violations of both the Eighth and Fourteenth




                                                    11
Amendments as predicates. (SAC at ¶ 38.) Nonetheless, “[a] plaintiff fails to state a claim under

Section 1983 where the plaintiff does not sufficiently allege that the defendant acted under color

of state law.” Colombo v. O’Connell, 310 F.3d 115, 117 (2d Cir. 2002). A private actor may act

under color of state law “when the private actor is a willful participant in joint activity with the

State or its agents,” but a “merely conclusory allegation that a private entity acted in concert with

a state actor does not suffice to state a § 1983 claim against the private entity.” Ciambriello v.

Cty. of Nassau, 292 F.3d 307, 324 (2d Cir. 2002). Here, Vines makes no non-conclusory

allegations that Janssen acted under color of state law. Although Vines does make a series of

allegations that Janssen “conspired” with UCMH and Dr. Hensley “in accepting fraudulent

payment of kickbacks” in exchange for off-label prescriptions of Risperdal (SAC at ¶¶ 7, 15, 37),

“conspired to neglect him of his serious medical needs, wherein he was misdiagnosed and went

untreated from 2002 till 2014,” (SAC at ¶ 22) and “caused false claims to be submitted to federal

health care programs by promoting Risperdal for off-label uses that federal health care programs

did not cover” (SAC at ¶ 15), such allegations conclusorily assert the existence of the kickback

scheme or of false claims without any factual basis. There are no facts alleged that would permit

a reasonable inference that Janssen conspired with state actors. Accordingly, Vines has failed to

adequately plead that Janssen acted “under color of law” for his § 1983 claims against it.

       C.      Dr. Hensley (Individual Capacity)

       Dr. Hensley moves to dismiss the claims against him in his individual capacity. (ECF

No. 80.) Dr. Hensley argues that (1) Vines fails to state an Eighth Amendment claim, (2)

Hensley is entitled to qualified immunity on both the Eighth and Fourteenth Amendment claims;




                                                  12
and (3) Vines’ claims are time-barred by the three-year statute of limitations for § 1983 actions.

(Id. at 1.) Presuming that Vines does not attempt to assert direct constitutional claims against Dr.

Hensley but simply relies on § 1983 with the Eighth and Fourteenth Amendments as predicates,6

I conclude that the SAC does not allege any non-time-barred conduct against Dr. Hensley, and so

I grant Dr. Hensley’s motion to dismiss on this ground alone. See Chisholm v. United of Omaha

Life Ins. Co., 514 F. Supp. 2d 318, 324 (D. Conn. 2007) (“[A] defendant may raise the statute of

limitations in a Rule 12(b)(6) motion where the dates in a complaint show that an action is barred

by a statute of limitations.” (internal quotation marks omitted)).

       As I noted in the Initial Review Order (ECF No. 9), the limitations period for filing a §

1983 action in this district is three years. See Lounsbury v. Jeffries, 25 F.3d 131, 134 (2d Cir.

1994). Under federal law, the statute of limitations begins to run when the “plaintiff knows or

has reason to know of the injury which is the basis of his action.” See Pearl v. City of Long

Beach, 296 F.3d 76, 80 (2d Cir. 2002). In both Initial Review Orders, I concluded that the three-

year statute of limitations barred Vines’ claims, and that neither equitable tolling nor the

continuing violation doctrine could be applied to toll the statute of limitations. (ECF No. 7, 9.)

       Vines’ second amended complaint fares no better. The last act Vines alleges against Dr.

Hensley appears to be his discontinuation of Vines’ Risperdal treatment on March 25, 2003.

(SAC at ¶ 19.) Vines does not allege that Dr. Hensley played any role in his continued treatment




       6
          Nor could he, as an Eighth Amendment claim under Bivens could not lie as Dr. Hensley
is not a federal officer, and a party cannot bring a claim directly under the Fourteenth
Amendment. See Lehman v. Doe, 66 F. App’x 253, 255 (2d Cir. 2003) (“[W]hen § 1983
provides a remedy, an implied cause of action grounded directly in the Constitution is not


                                                 13
or diagnosis of his symptoms after that period. Indeed, his complaint makes clear that he was

transferred to other facilities within the DOC system, where he complained to other, unidentified

UCMH staff about his symptoms. (SAC at ¶ 20 (2005 complaints at McDougal C.I.), ¶ 21 (2007

complaints at Corrigan C.I.)7, ¶ 23 (2014 diagnosis of ADHD at Cheshire C.I.), ¶¶ 25–26 (2015–

16 diagnoses of PTSD and neuropathy at Osborn C.I.). There are no facts pled suggesting that

Dr. Hensley continued treating Vines after the latter left Northern – or otherwise did anything

after March 25, 2003. Plaintiff’s initial complaint is dated February 24, 2016 (ECF No. 1).

Accordingly, Vines’ § 1983 claims against Dr. Hensley are time-barred on the face of the

complaint.

        Vines alleges that equitable tolling applies because Vines was unaware both of his cause

of action and sufficient facts about the harm done to him until 2014. (SAC at ¶¶ 33–34.)

Equitable tolling of § 1983 claims is determined by state law. Abbas v. Dixon, 480 F.3d 636,

641 (2d Cir. 2007) (“Although federal law determines when a section 1983 claim accrues, state

tolling rules determine whether the limitations period has been tolled, unless state tolling rules

would defeat the goals of section 1983.” (internal quotation marks omitted)). Under Connecticut

law, equitable tolling is a “doctrine that the statute of limitations will not bar a claim if the




available.”).
        7 Vines alleges in the same paragraph in which he mentions his 2007 complaints to

“UConn Medical Staff at Corrigan” that “Johnson & Johnson, Janssen, and Dr. Hensley
neglected with deliberate indifference to acknowledge that Mr. Vines’ complaints were the side
effects of Risperdal.” (SAC at ¶ 21.) However, this allegation is conclusory and is not linked to
the allegation about complaints at Corrigan in a way that would permit a reasonable inference
that Hensley was treating him in 2007. Even if I could read the complaint to allege that Hensley
treated him in 2007, this action, filed in 2016, would still be time-barred.


                                                   14
plaintiff, despite diligent efforts, did not discover the injury until after the limitations period had

expired.” Wiele v. Bd. of Assessment Appeals of City of Bridgeport, 119 Conn. App. 544, 554

(2010). Though Connecticut courts have not clearly explained the criteria for applying the

doctrine, trial courts have looked to federal law for guidance. See Clemente v. Cedar Lane

Rehab. & Health Care Ctr., LLC, No. CV095027120S, 2010 WL 1050428, at *5 (Conn. Super.

Ct. Feb. 11, 2010) (“There are only twelve reported Connecticut cases on the application of the

doctrine, but the criteria for its application are not discussed . . .”). As in federal law, those

courts have required the “litigant seeking equitable tolling [to] bear[] the burden of establishing

two elements: (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstances stood in his way.” Doe v. Grove Sch., Inc., No. CV105033501, 2012 WL

1662510, at *1 (Conn. Super. Ct. Apr. 24, 2012) (citing Credit Suisse Sec. (USA) LLC v.

Simmonds, 566 U.S. 221 (2012)). The Second Circuit has cautioned that “[e]quitable tolling is

an extraordinary measure that applies only when plaintiff is prevented from filing despite

exercising that level of diligence which could reasonably be expected in the circumstances.” See

Gonzalez v. Hasty, 651 F.3d 318, 322 (2d Cir. 2011) (citations and internal quotation marks

omitted; emphasis in original).

        Vines does not plead any facts suggesting that extraordinary circumstances exist with

regards to his claims against Dr. Hensley. Vines alleges he began experiencing symptoms from

Risperdal as early as November 2002. (SAC at ¶ 17). Vines discussed the side effects of

Risperdal with Dr. Hensley in December 2002 and, the complaint suggests, continued to inform

him of those side effects through March 2003. (SAC at ¶ 18–19) Following Vines’ complaints,




                                                   15
Dr. Hensley terminated Vines’ Risperdal treatment on March 25, 2003. (SAC at ¶ 19.) Vines

does not plead that Dr. Hensley continued to mislead him concerning the safety and efficacy of

Risperdal after 2003; he only pleads such conduct with respect to Janssen, the claims against

which I have dismissed for the reasons described above. (Cf. SAC at ¶ 30.) Rather, he alleges

that Dr. Hensley initially downplayed the risks when he first prescribed Risperdal in 2002 by

telling Vines that there were “minimal side effects” and by “not informing [him] that he was

being prescribed Risperdal for an off-label treatment”. (SAC at ¶¶ 11, 18, 32.) Such an

allegation might properly sound in medical malpractice or negligence, but it does not plausibly

allege that Dr. Hensley fraudulently concealed Vines’ symptoms, caused Vines to be unaware of

his cause of action against Dr. Hensley, or otherwise engaged in conduct that would support

equitable tolling. In fact, Vines’ repeated complaints about his symptoms to Dr. Hensley and his

ultimate refusal to continue taking Risperdal – leading Dr. Hensley to stop prescribing it as of

March 25, 2003 – suggest that Vines was aware of his injuries and some link to Risperdal, or at

least aware of Hensley’s contribution to his injuries as early as 2003. (SAC at ¶¶ 17–19.) See

Kwas v. Intergraph Gov’t Sols., No. 15CV5897JFBAYS, 2016 WL 11481724, at *5 (E.D.N.Y.

June 23, 2016) (holding that equitable tolling did not apply where complaint did not allege that

defendant “engaged in fraudulent concealment [that they manufactured and sold the allegedly

defective product at issue] . . . [or that] Defendant’s conduct caused him to delay filing a

complaint in this case.”) report and recommendation adopted, No. 15CV5897JFBAYS, 2016

WL 4502039 (E.D.N.Y. Aug. 24, 2016), appeal dismissed, No. 16-3289, 2017 WL 4677486 (2d

Cir. Jan. 4, 2017). Vines does allege that Dr. Hensley “conspired” to accept “kickbacks” from




                                                 16
Janssen, but this allegation is conclusory as Vines does not include any factual allegations

supporting a reasonable inference that Dr. Hensley accepted such kickbacks from Janssen. (SAC

at ¶¶ 7, 37.) Accordingly, Vines has not pleaded any extraordinary circumstances preventing

him from timely filing a claim against Dr. Hensley.

          Furthermore, Vines does not allege facts showing that he exercised diligence in

attempting to bring this action once Dr. Hensley’s treatment ceased in 2003. Although he

alleges, in conclusory fashion, that he “showed due diligence in p[u]rsuing answers about

Risperdal and [whether] or not its manufacture[r] and prescribers violated his constitutional

rights” (SAC at ¶ 27), he does not allege what steps he took to exercise such diligence. He

alleges only that he received a letter on January 14, 2016 from a lawyer at the Inmate Legal Aid

Program containing information about Janssen’s October 22, 2014 guilty plea. He does not

allege that the lawyer sent the letter in response to inquiries he made, when such inquiries began,

or what else he did to exercise “diligence” to pursue information about Risperdal. This gap in

his factual allegations comes despite the fact that he had first allegedly experienced symptoms

from the drug – and, hence, stopped taking it on his own – back in 2002–03. (SAC at ¶¶ 17–19.)

He does not allege any facts showing actions he took between 2003 and 2016 to learn more

about Risperdal or any cause of action against Dr. Hensley. In sum, equitable tolling does not

apply.8




          8
         Vines also argues in his complaint that Abbas v. Dixon, 480 F.3d 636 (2d Cir. 2007)
supports his equitable tolling claim. (SAC at ¶ 33.) In Abbas, the Court of Appeals rejected a
pro se inmate’s invocation of equitable tolling on his § 1983 claims under New York law
because, even if defendants had deceived plaintiff, plaintiff had not shown that he had exercised


                                                 17
       Finally, the Court considers, in accordance with the Second Circuit’s order of remand,

whether the doctrine of continuing violation applies. The continuing violation doctrine is an

“exception to the normal knew-or-should-have-known accrual date” for statutes of limitations.

See Shomo v. City of N.Y., 579 F.3d 176, 181 (2d Cir. 2009). In Shomo, 579 F.3d 176, the

Second Circuit applied the continuing violation doctrine to Eighth Amendment claims alleging a

policy of deliberate indifference to serious medical needs. The Court of Appeals held that for the

doctrine to apply in that context, “plaintiff must allege both the existence of an ongoing policy of

deliberate indifference to his or her serious medical needs and some non-time-barred acts taken

in the furtherance of that policy.” Shomo, 579 F.3d at 182 (internal quotation marks and

citations omitted). I previously found that Vines’ earlier complaint failed to meet these

requirements, stating in relevant part:

       The operative complaint does not allege any ongoing policy of deliberate indifference to
       the plaintiff’s medical needs by any defendant and it does not allege non-time-barred acts
       taken in furtherance of any such policy by any defendant. The complaint alleges that
       some of his symptoms that were in fact side effects of Risperdal were not diagnosed until
       “on or after October 22, 2014.” (ECF No. 8 at 5.) The complaint does not specify who
       diagnosed the symptoms, whether the health care provider who diagnosed the symptoms
       had any awareness of a connection to Risperdal, and how any such conduct was related to
       any “policy” of deliberate indifference stretching back to the time when plaintiff was



“due diligence” in bringing the claim after he became aware of the deception or that defendants
had taken acts to prevent him from timely filing. 480 F.3d 636, 642 (2d Cir. 2007). The same is
true here—even if Dr. Hensley had affirmatively concealed the risk of Risperdal from Mr. Vines
(which is not plausibly alleged), Mr. Vines offers no reason beyond his own lack of diligence
why he did not take action to file suit against Dr. Hensley once Dr. Hensley’s interactions with
Vines ended in March 2003; Vines appears to have simply waited until 2016 to file suit after an
attorney contacted him. (SAC at ¶¶ 27, 34.) Abbas thus does not support a finding of equitable
tolling here.




                                                18
       prescribed Risperdal by Defendant Hensley. Indeed, the complaint pleads no facts
       suggesting that Defendant Hensley had any involvement in the plaintiff's treatment after
       2003. The complaint also alleges that plaintiff was unaware of the harm because of “false
       and misleading statements by the defendant(s) who knowingly downplayed risk concerns
       of the drug Risperdal.” (Id. at 4.) This does not allege that it was Defendant Hensley who
       made these statements, whether the statements were made within the non-time-barred
       period, and whether the statements were made in furtherance of a policy of deliberate
       indifference.

(ECF No. 16.) The SAC does not rectify these defects with respect to Dr. Hensley.

       Vines alleges that UCMH had a policy “urging its physicians and prescribers to use

Risperdal for off-label treatments of prisoners.” (SAC at ¶ 31.) Even if the Court liberally

construes this allegation as adequately pleading an ongoing policy of deliberate indifference to

Vines’ serious medical needs,9 Vines does not identify a single non-time-barred act by Dr.

Hensley in furtherance of that policy. In Shomo, the Second Circuit affirmed the dismissal of

claims against a doctor because, despite the plaintiff’s identification of a policy of indifference,

the plaintiff did not show that the specific doctor committed at least one wrongful act within the

statutory period. Shomo, 579 F.3d at 183–84 (finding claim against Dr. Singh time-barred

“[e]ven assuming these facts could make out a claim of deliberate indifference,” where there was

“no allegation that Dr. Singh ignored a medical recommendation nor any indication that Shomo

had further contact with Dr. Singh after September 26, 2000.”); see Gonzalez v. Wright, 665 F.




       9
          As earlier discussed, Mr. Vines also makes conclusory allegations that Dr. Hensley
“conspired” to accept kickbacks from Janssen (SAC at ¶¶ 7, 37) or otherwise “conspired to
neglect him of his serious medical needs, wherein he was misdiagnosed and went untreated from
2002 till 2014” (SAC at ¶ 22), but these allegations are too threadbare for the Court to credit as a
general “policy” of indifference. More importantly, any claims against Dr. Hensley based on
those policies would be likewise deficient for failing to identify any non-time-barred acts by Dr.
Hensley in furtherance of those policies.


                                                 19
Supp. 2d 334, 350 (S.D.N.Y. 2009) (“The Second Circuit’s decision to affirm the dismissal of

the claims against Dr. Singh and the physician assistant made clear that in order for the

continuing violation doctrine to apply, plaintiff needed to show that those specific individuals

committed at least one wrongful act within the statutory time period.”) (citing Shomo, 579 F.3d

at 183). Here, too, Vines’ only specific allegations against Dr. Hensley relate to his conduct

almost a decade before February 24, 2013, the beginning of the statutory period. (See, e.g., SAC

at ¶¶ 11, 17, 18, 19, 32 (all relating to Dr. Hensley’s acts in the 2002 to 2003 time period).) In

fact, Vines does not even allege that his subsequent symptoms were caused by Dr. Henley’s off-

label prescription of Risperdal, let alone explain how his diagnosis of vertigo, ADHD, PTSD, or

neuropathy/sciatica in 2014 and onwards are connected to UCMH’s policy of promoting off-

label treatment. (SAC at ¶ 23–26.) But even if Vines had plausibly alleged some causal

connection, the mere fact that Dr. Hensley’s alleged off-label treatment between September 2002

and March 2003 caused symptoms that were not properly diagnosed until 2014 would not

indefinitely extend the statute of limitations absent some specific act by Dr. Hensley during the

statutory period. See Munsch v. Evans, No. 11-CV-2271 JFB ETB, 2012 WL 528135, at *13

(E.D.N.Y. Feb. 17, 2012) (“The fact that the detrimental effects of that discrete decision may be

continuing does not extend the statute of limitations indefinitely.”). Since none is alleged here,

the continuing violation doctrine does not apply and Vines’ claims against Dr. Hensley are time-

barred. Accordingly, Vines’ claims against Dr. Hensley in his individual capacity are

DISMISSED.




                                                 20
IV.      Conclusion

         For the foregoing reasons, I GRANT UCMH’s and Dr. Hensley’s motions to dismiss

Vines’ official-capacity claims (ECF Nos. 61, 63), GRANT Janssen’s motion to dismiss (ECF

No. 77), and GRANT Dr. Hensley’s motion to dismiss Vines’ individual-capacity claims (ECF

No. 80). The SAC does not state other cognizable claims. Accordingly, the Clerk is directed to

close the case and enter a judgment against plaintiff and in favor of defendants.

                                              IT IS SO ORDERED.

                                                 /s/

                                              Michael P. Shea, U.S.D.J.

Dated:         Hartford, Connecticut
               October 17, 2018




                                                21
